DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Leone on 2/24/21.
In the claims:
	Claim 14:
- line 1: delete “A method (300),” add -- A method (300) implemented by a control unit (6), -- 
- line 11: delete “players” add -- players, -- 

Claim 17:
	- line 1: delete “claim 1” add -- claim 14 -- 

Claim 22:
	- line 3: delete “is configured to:” add -- comprises: --
Add new line between lines 3 and 4 and 
Add at new line: -- one or more processors, wherein the one or more processors are configured to: -- 
- line 9: delete “card game” add -- card game, -- 


Claim 23:
	- line 1: delete “further” add -- wherein the one or more processors are further -- 

Claim 24:
	- lines 1-3: delete “A computer program comprising program code stored on a tangible medium and executed by a processor for performing a method, which method comprises:”
		Add
	-- A non-transitory computer-readable medium storing a computer program including program code executable thereon, which, when executed by a processor, cause the processor to perform the method comprising: --
	- line 21: delete “pattern;” add -- pattern. -- 
	- line 22: delete “when the computer program is executed in a computer.”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 14-24 are allowed.
In regards to the 101 rejection, the examiner, in view of the amendments and arguments, that the claimed invention is directed towards a technological improvement related to automated or computer based table card game monitoring.
Prior Art
Patentability seen in, although not limited to:
Independent Claim 14:
A method (300) implemented by a control unit 6, for monitoring shuffle quality of at least one deck of cards (4) in a card shoe during a card game, which method (300) comprises: identifying (301) each card (4) of a first round of cards of the card game via a first sensor, when being discarded; storing (302) a first sequence of the identified (301) cards (4) of the first round of cards, in the order they are discarded; identifying (303) each card (4) of a second round of cards (4) of the card game, after shuffling of the first round of cards or after replacing the card shoe but before being provided to one or more players, via a second sensor; storing (304) a second sequence of the identified (303) cards (4) of the second round of cards, in the order they are provided to the one or more players; comparing (305) the stored (302) first sequence of cards (4) with the stored (304) second sequence of cards (4); detecting (306) a predetermined pattern in the second sequence of cards (4), originating from the first sequence of cards (4); and providing (307) an alert (8) to a dealer of the card game when the predetermined 


Independent Claim 22:
A control unit (6) for monitoring shuffle quality of at least one deck of cards (4) in a card shoe during a card game, wherein the control unit (6) comprise: one or more processors, wherein the one or more processors are configured to: identify each card (4) of a first round of cards of the card game via a first sensor, when being discarded; store a first sequence of the identified cards (4) of the first round of cards, in the order they are discarded, in a memory (30); identify each card (4) of a second round of cards (4) of the card game, after shuffling of the first round of cards or after replacing the card shoe but before being provided to one or more players, via a second sensor (20); store a second sequence of the identified cards (4) of the second round of cards, in the order they are provided to the one or more players, in the memory (30); compare the stored first sequence of cards (4) with the stored second sequence of cards (4); detect a predetermined pattern in the second sequence of cards (4), originating from the first sequence of cards (4); and provide an alert to a dealer of the card game when the predetermined pattern is detected in the second sequence of cards (4), via an output unit (8), the alert including a number and size of the detected (306) predetermined pattern.


Independent Claim 24:
A non-transitory computer-readable medium storing a computer program including program code executable thereon, which, when executed by a processor, cause the processor to perform the method comprising: identifying (301) each card (4) of a first round of cards of a card game via a first sensor, when being discarded; storing (302) a first sequence of the identified (301) cards (4) of the first round of cards, in the order they are discarded; identifying (303) each card (4) of a second round of cards (4) of the card game via a second sensor, after shuffling of the first round of cards or after replacing a card shoe in which the cards are located but before being provided to one or more players; storing (304) a second sequence of the identified (303) cards (4) of the second round of cards, in the order they are provided to the one or more players; comparing (305) the stored (302) first sequence of cards (4) with the stored (304) second sequence of cards (4); detecting (306) a predetermined pattern in the second sequence of cards (4), originating from the first sequence of cards (4); and providing (307) an alert (8) to a dealer of the card game when the predetermined pattern is detected (306) in the second sequence of cards (4), the alert including a number and size of the detected (306) predetermined pattern.

The closest prior art of record does not teach or fairly suggest the claimed method, control unit, and/or non-transitory computer readable medium in combination.  
McCrea (US 5,707,287) teaches a method, a control unit, and/or a non-transitory computer readable medium, wherein the control unit (processor) executes code stored on a non-transitory computer readable medium to implement the method comprising 
However, McCrea lacks explicitly suggesting storing a first sequence of the identified cards of the first round of cards, in the order they are discarded; comparing (305) the stored (302) first sequence of cards (4) with the stored (304) second sequence of cards (4); detecting (306) a predetermined pattern in the second sequence of cards (4), originating from the first sequence of cards (4); and providing (307) an alert (8) to a dealer of the card game when the predetermined pattern is detected (306) in the second sequence of cards (4), the alert including a number and size of the detected (306) predetermined pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715